Citation Nr: 1419747	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  13-19 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date prior to November 4, 1994, for the grant of service connection for coronary artery disease, to include whether an October 19, 1971 rating decision denying service connection for a heart condition involved clear and unmistakable error (CUE). 

2.  Entitlement to an initial disability rating in excess of 30 percent for coronary artery disease prior to April 19, 2011, and in excess of 60 percent thereafter.

3.  Whether an October 19, 1971 rating decision denying service connection for a back disability involved CUE.

4.  Whether an October 19, 1971 rating decision assigning a noncompensable disability rating in awarding service connection for a bilateral hearing loss disability was CUE.

5.  Entitlement to an initial disability rating in excess of 20 percent for osteoarthritis of the lumbar spine.
  
REPRESENTATION

Veteran represented by:	Jeany Mark, Esq.


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to June 1952 and from July 1952 to October 1970. 

This matter originally came before the Board of Veterans' Appeals  (Board) on appeal from September 2009 and September 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama as well as an August 2011 rating decision by the VA RO in Muskogee, Oklahoma.  Jurisdiction currently resides with the Montgomery RO. 

A review of the Veteran's claims folder indicates that in a September 2009 rating decision, the RO granted the Veteran entitlement to service connection for osteoarthritis of the lumbar spine and assigned a 10 percent disability rating effective June 30, 2008.  In an April 2010 statement, the Veteran expressed his disagreement with that decision.  Although a rating decision dated September 2013 was issued by the RO which increased the Veteran's assigned disability rating to 20 percent effective June 30, 2008, a statement of the case (SOC) pertaining to this issue has yet to be issued by the RO.

In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (the Court) held that where a notice of disagreement (NOD) is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.

The Board also notes that the above-referenced September 2009 rating decision awarded a 30 percent disability rating effective June 30, 2008 for the Veteran's bilateral hearing loss disability.  Although he expressed disagreement with the assigned disability rating in an April 2010 statement, he thereafter indicated in a September 2010 statement that he did not desire to pursue the bilateral hearing loss disability claim.  He thereafter filed a claim of entitlement to an increased disability rating for bilateral hearing loss disability in August 2011 which was subsequently denied in a January 2012 rating decision.  As evidenced by the claims folder, the Veteran did not express disagreement with this rating decision.  Accordingly, that issue is not in appellate status and will be discussed no further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to increased disability ratings for coronary artery disease and osteoarthritis of the lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The Veteran had service in the Republic of Vietnam during the Vietnam era, and he is presumed to have been exposed to Agent Orange or other herbicide agents during that time. 

2.  Coronary artery disease is a covered herbicide disease as of August 31, 2010.

3.  The competent evidence of record indicates that the Veteran exhibited symptoms consistent with a diagnosis of coronary artery disease as early as April 6, 1992.

4.  The Veteran's original claim of service connection for coronary artery disease, which was filed in July 1971, was denied in an unappealed October 1971 rating decision.

5.  It is not clear that the correct facts were not before the rating panel in October 1971 or that it contains an undebatable error that would have manifestly changed the outcome of the decision at that time with regard to the denial of entitlement to service connection for coronary artery disease.

6.  In an October 1971 rating decision, the RO denied entitlement to service connection for a fractured back; an appeal to that decision was not initiated.  

7.  The October 1971 rating decision which denied entitlement to service connection for a fractured back was based on the record and the law which existed at that time, and did not involve undebatable error, which, had it not been made, would have manifestly changed the outcome of the decision.   

8.  The Veteran's allegations with respect to CUE in an October 1971 rating decision regarding an award of service connection for a bilateral hearing loss disability with an assignment of a noncompensable disability rating amount to no more than allegations of failure in VA's duty to assist and a disagreement with how VA evaluated, assessed and weighed the evidence.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of April 6, 1992, but no earlier, for the grant of entitlement to service connection for coronary artery disease have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.816 (2013).
 
2.  The October 1971 rating decision denying service connection for coronary artery disease was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1971); 38 C.F.R. § 3.105 (2013).

3.  The October 1971 rating decision denying service connection for a back disability was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1971); 38 C.F.R. § 3.105 (2013).

4.  The claim of CUE in an October 1971 rating decision regarding the assignment of a noncompensable disability rating in an award of entitlement to service connection for a bilateral hearing loss disability is not valid.  38 U.S.C.A.              §§ 5109A, 7105 (West 2002); 38 C.F.R. § 3.105(a) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an earlier effective date for the award of service connection for the coronary artery disease, to include whether an October 1971 denying entitlement to service connection for coronary artery disease was CUE.  He also contends that the RO committed CUE in the October 1971 rating decision when it denied entitlement to service connection for a back disability and when it assigned a noncompensable evaluation for an award of service connection for a bilateral hearing loss disability.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.


The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A.          §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Here, the Veteran was not sent a letter specifically informing him of the information and evidence necessary to substantiate a claim of service connection for coronary artery disease.  However, he has received letters in October 2008 and January 2009 informing him of this information.  In any event, because this appeal arises from the Veteran's disagreement with the effective date assigned following the grant of service connection, no additional notice is required as to the downstream issue involving entitlement to an earlier effective date.  Any defect in the notice is deemed not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, the VCAA is not applicable to motions for revision based on CUE.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Therefore, no further notice is needed regarding the duty to notify in this appeal.

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes statements from the Veteran, the Veteran's service treatment records, as well as VA and private treatment records.  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of an attorney.  He declined the opportunity to present testimony before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision as to the issues of entitlement to an earlier effective date for coronary artery disease, and whether there was CUE in an October 1971 rating decision that denied entitlement to service connection for coronary artery disease and a back disability and assigned a noncompensable evaluation for a bilateral hearing loss disability.  

Earlier effective date and CUE for coronary artery disease

The Veteran seeks an effective date earlier than November 4, 1994, for the award of service connection for his coronary artery disease.  His appeal encompasses two intertwined issues with regard to the coronary artery disease.  First, whether an effective date is assignable based on the date of claim, pursuant to 38 C.F.R.           § 3.400.  Second, whether there was CUE in an earlier decision denying the same claim in an October 1971 rating decision.  Although related, the Board will address these two issues separately. 

Earlier Effective Date

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the claim, the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is seeking entitlement to an effective date earlier than November 4, 1994, for the award of service connection for his coronary artery disease.  November 4, 1994, was the date that the RO received medical records which provided treatment for coronary artery disease.  Review of these records document a cardiac examination dated March 25, 1992 which revealed a regular rate and rhythm with normal S1 and S2 as well as negative S3, positive S4 and a 1 to 2/6 systolic ejection murmur best heard at the upper right sternal border of flat character most consistent with aortic sclerosis by auscultation.  An electrocardiogram (EKG) was ordered and revealed normal sinus rhythm at 60 beats per minute.  Inferior STT wave changes were noted and where was anterior J-point elevation possibility consistent with early repolarization versus a prior myocardial infarction.  No heart condition was diagnosed.  An EKG report dated April 6, 1992 was ordered due to an old inferior myocardical infarction and to evaluate a cardiac murmur.  The diagnosis given was concentric left ventricular hypertrophy with mildly reduced global left ventricular systolic function, an inferior wall motion abnormality, insignificant pulmonic regurgitation, and no evidence of valvular stenosis was found.  Treatment records dated May 1992 indicated normal findings with regard to a stress test and treadmill testing, although the Veteran had some borderline STT wave changes that were likely due to left ventricular hypertrophy.  The assessment given was coronary artery disease, clinically stable, and it was recommended that the Veteran continue to take one aspirin a day for stroke and myocardial infarction prophylaxis.  Treatment records dated June 1993 revealed that the Veteran was doing well with an assessment of hyperlipidemia.  The treating examiner recommended lipid-lowering medication to prevent future risks of coronary artery disease or myocardial infarction.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A.   § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim or a claim reopened after final disallowance "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  That is, VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is defined as a Vietnam veteran who has a "covered herbicide disease."  See 38 C.F.R. § 3.816.  The Veteran served in the country of Vietnam during the Vietnam War era and, therefore, is a "Vietnam veteran" as defined in the regulations.  See 38 C.F.R. § 3.307(a)(6).

According to 38 C.F.R. § 3.816(b)(2) a "covered herbicide disease " includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991.  Coronary artery disease, was not added to the list of presumptive disabilities until August 31, 2010.  See 75 Fed. Reg. 53, 202 (August 31, 2010). Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010 rule specifically notes the Nehmer provisions apply to the newly covered diseases, to include coronary artery disease. Id. 

Accordingly, the Board concludes the Veteran is a "Nehmer class member" as defined in the law.

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-(3).  As to 38 C.F.R. § 3.816(c)(2), if the class member's claim was received between May 3, 1989 and the effective date of the liberalizing law, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as provided in paragraph (c)(3) of this section.  See 38 C.F.R. § 3.816(c)(2).  A claim will be considered a claim for compensation if the claimant's application or other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or VA issued a decision on the claim between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Paragraph (c)(3) provides that if the class member's claim was received within one year of his or her separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.  As the Veteran separated from service in 1970 and was not diagnosed with coronary artery disease until more than 20 years after his service separation, paragraph (c)(3) is not applicable to this discussion.  Paragraph (c)(4) provides that if the requirements of paragraph (c)(1) or (c)(2) are not met, the effective date of the award shall be determined in accordance with 38 C.F.R. §§ 3.114 and 3.400.  

In this case, the record reflects that the Veteran first filed an original claim of service connection for a "heart condition" in July 1971.  That claim was denied by an October 1971 rating decision.  Notice of the decision was sent under cover of an October 1971 letter, which informed the Veteran of his appellate rights.  He did not then submit any additional evidence or any statements within 1 year that can reasonably construed as a NOD.  Therefore, his original claim became final as to all evidence of record at the time the claim was denied in October 1971.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.1100, 20.1103; see also 38 C.F.R.        § 3.156(c).

In the August 2011 rating decision, the Veteran was granted presumptive service connection for coronary artery disease based on verified service in the Republic of Vietnam and presumed exposure to herbicides during such service.  In conjunction with claims filed for an increased rating for a bilateral hearing loss disability and service connection for a back disability, the Veteran submitted evidence in November 1994 that included the above-referenced private medical treatment records documenting treatment for coronary artery disease.  This submission can liberally be construed as an informal claim for compensation (specifically, a claim to reopen the previously disallowed October 1971 decision).  As this submission was received between May 3, 1989, and the August 2010 regulation establishing presumptive service connection for ischemic heart disease, the provisions of 38 C.F.R. § 3.816 (c)(2) apply.

Pertinent to the instant claim, if a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(2).  As noted above, the Veteran was initially diagnosed with myocardial infarction on April 6, 1992 at a private facility which is consistent with his coronary artery disease.  It is unclear, of the date of receipt of this evidence.  While a November 1992 rating action suggests that it was received on November 4, 1994.  However, the actual record does not contain a date statement showing that when it was received.  Affording the Veteran the benefit of the doubt, the Board will conclude that the evidence was received the date it was generated.  That is, that the evidence was received on April 6, 1992.  

As there is no prior evidence of a claim received between the original 1971 denial and the April 1992 private medical record or objective evidence of coronary artery disease within one year prior to April 1992, the Board finds that the earliest possible effective date for the award of service connection for coronary artery disease is April 6, 1992, the date of the earliest documentation demonstrating that the Veteran was exhibiting symptoms consistent with a diagnosis of coronary artery disease.

CUE

Notwithstanding the above determination, which awards an effective date from April 6, 1992, the Veteran also seeks an effective date from July 1971, the date he filed his original claim.  He argues that there was CUE in the October 1971 rating decision because the evidence was sufficient in 1971 to grant service connection. He maintains that the claim was denied because favorable evidence was not considered. 

The Veteran has detailed his CUE allegation in multiple statements.  See, e.g., the Veteran's VA Form 9 dated October 2013.  He essentially argued that the same information used to grant his claim in August 2011 was in his service treatment records, and the service treatment records were in his claims file at the time of the October 1971 decision.  He contends that the favorable evidence in his STRS was overlooked.  Specifically, he noted a service treatment record dated August 1970 which indicates that an EKG revealed findings compatible with an acute myocardial infarction of indeterminate age.  A subsequent EKG dated September 1970 revealed no significant changes from the previous EKG.  Moreover, a postservice VA treatment record dated September 1971 revealed brachycardia.  He concludes that the RO failed to properly apply 38 C.F.R. § 3.307(a)(6) and (c) as well as 38 C.F.R. § 3.309(e) where diseases associated with exposure to certain herbicide agents shall be service-connected if the requirements under 38 C.F.R. § 3.307(a)(6) and (d) are met, even if there is no record of the disease in service.  But for this error, the Veteran contends that the outcome of the 1971 decision would have been different if all of the evidence had been considered as it was in 2011.  He further contended in a statement dated February 2012 that the VA examination that was provided in September 1971 was inadequate due to his service treatment records not being available during the examination.    

As a threshold matter, the Board finds that the arguments advanced by the Veteran allege clear and unmistakable error with the requisite specificity.  See Simmons v. Principi, 17 Vet. App. 104 (2003).  The Board will therefore adjudicate the merits of his motion.

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  A claim of CUE is a form of collateral attack on an otherwise final rating decision by a VA regional office.  See Disabled Am. Veterans v. Gober, 234 F.3d 682, 696-98 (Fed.Cir.2000).  For CUE to exist: (1) either the correct facts, as they were known at that time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the outcome would have been manifestly different if the error had not been made; and (3) the error was based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  In other words, the error must be of a type that is outcome-determinative, and subsequently developed evidence may not be considered in determining whether an error existed in the prior decision. See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993); Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).

The Court has consistently stressed the rigorous nature of the concept of CUE. "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  CUE consists of "errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. At 313.  "It must always be remembered that [clear and unmistakable error] is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

In short, a disagreement with how VA evaluated the facts is inadequate to raise the claim of clear and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). Moreover, a failure on the part of the RO to fulfill its statutory duty to assist a veteran with the development of facts pertinent to a claim does not constitute CUE. See Caffrey v. Brown, 6 Vet. App. 377, 384 (1994). 

The record to be reviewed for CUE must be based on the record and the law that existed at the time of the October 1971 rating decision.  38 C.F.R. § 3.105.  As such, the Board notes that the failure to apply the Court's holding in Nehmer as the Veteran seems to argue is not clear and unmistakable error.

In this case, the Board finds that the Veteran's CUE allegation is not sustainable and, ultimately, reflects a disagreement as to how the facts were weighed in October 1971. 

The claim of entitlement to service connection for a heart condition was denied in the October 1971 rating decision because "on current examination ... [t]here were absolutely no cardiovascular abnormalities and blood pressures ranged from 120/80 to 120/90 ... There is no evidence of a ... heart condition..."  The RO discussed the evidence of record, including the current medical evidence of record at that time.  This decision was signed by H.S.K., an adjudication officer.  

The Board observes that this summary of the facts in the October 1971 rating decision is not inaccurate.  As indicated above, the Veteran underwent a VA examination in September 1971.  A cardiovascular examination revealed no enlargement, regular rhythm, and no murmurs.  Although brachycardia was assessed on an EKG, no medical diseases were noted.  A chest X-ray was negative.  
As such, the Veteran's claim was denied in the October 1971 rating decision based on the absence of a current disability.  

An argument that this rating decision gives an incomplete statement of the facts, however, is not baseless.  In this regard, the October 1971 rating decision does not specifically address the August 1970 service treatment record which indicates that an EKG revealed findings compatible with an acute myocardial infarction of indeterminate age as well as the September 1970 EKG which revealed no significant changes from the previous EKG. 

Although the October 1971 rating decision does not expressly identify this evidence, a rating decision prior to 1990 was not required to "to recite the evidence considered."  Crippen v. Brown, 9 Vet. App. 412, 422 (1996).  In fact, "absent specific evidence indicating otherwise, all evidence contained in the record at the time of the RO's determination of the service connection must be presumed to have been reviewed by the Department of Veterans Affairs, and no further proof of such review is needed."  Gonzales v. West, 218 F.3d 1378, 1381 (2000) (address CUE in a 1984 RO decision).  Accordingly, in order to sustain a CUE motion, "it [must] be clear from the face of the RO decision that a particular piece of highly probative evidence had not been considered in the RO's adjudication of the case."  Crippen, 9 Vet. App at 422.

Here, it is not clear that "the correct facts" were not before the adjudication officer in October 1971.  To the contrary, the adjudication officer is presumed to have considered all the evidence.  And, the rating decision's summary of the facts is entirely true to the extent the adjudication officer correctly wrote that there was no current evidence of a heart condition and there was no heart condition diagnosed during the September 1971 VA examination.  Accordingly, although the summary of the facts in the October 1971 rating decision omits, but does not deny the service treatment records documenting the acute anterior myocardial infarction documented on the August 1970 EKG or subsequent September 1970 EKG as well as the September 1971 notation of brachycardia, it is not clear and unmistakable that the correct facts were not before the adjudicator in October 1971. 

Notwithstanding this finding, it is also not clear that the result would have been manifestly different if those facts were expressly identified in the October 1971 rating decision.  In all material respects, the law in effect at the time of the October 1971 rating decision was the same as it is at present with regard to evidence demonstrating a current disability.  See 38 C.F.R. § 3.303 (1971).  The evidence of record in October 1971, however, did not undebatably establish a current heart condition.  In other words, the evidence of record at that time was not clearly and unmistakably in the Veteran's favor in establishing service connection. 

Finally, the Veteran's own lay statements at that time were a further indication that his heart condition might have been related to his symptoms during service.  However, his own statements were not undebatable evidence establishing onset, chronicity, or continuity of symptoms since service.  Moreover, with regard to his contention that his service treatment records were not available during the September 1971 VA examination, the Board notes that there is no indication as to whether this was the case.  In any event, as discussed above, it is presumed that the adjudication officer reviewed the pertinent evidence, to include the Veteran's service treatment records, in denying the Veteran's claim in the October 1971 rating decision.  Whether the Veteran's service treatment records were available during the September 1971 VA examination would therefore not render the October 1971 rating decision to be CUE. 

In this regard, it is important to emphasize that the adjudication officer, based on his review of the record, found no evidence of a heart condition.  The Board notes that it was permissible for rating boards prior to the decision in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), to rely on the medical judgment offered by the medical member of the rating board who participated in the determination.  See MacKlem v. Shinseki, 24 Vet. App. 63, 70 (2010); see also Bowyer v. Brown, 7 Vet. App. 549, 552 -553 (1995); Austin v. Brown, 6 Vet. App. 547, 549 (1994).  Accordingly, it cannot be concluded that there was no evidence that could have supported the denial.  See Crippen, 9 Vet. App. At 422.  To the contrary, the adjudication officer's judgment was evidence supporting the denial.  See MacKlem, 24 Vet. App. At 70.

Correspondingly, the adjudication officer's finding is subject to the interpretation that no heart condition was extant.  Because the rating decision identifies a review of the evidence of record, it would appear the adjudication officer considered and weighed the favorable evidence, but rejected it, as informed by his judgment. 

The Board also notes that where a veteran who had served for ninety (90) days or more during a period of war (or during peacetime service after December 31, 1946) developed certain chronic conditions, such as organic heart disease, to a degree of 10 percent or more within one year from separation from service, such diseases could be presumed to have been incurred in service even though there was no evidence of such disease during the period of service.  38 U.S.C. §§ 301, 312 (1959); 38 C.F.R. §§ 3.307, 3.309 (1971).  That presumption was rebuttable by affirmative evidence to the contrary.  See 38 U.S.C. § 1113 (1959); 38 C.F.R. § 3.307 (1971).

The Board further notes that although the RO did not cite to all of the pertinent laws and regulations, to include the above-referenced regulations, this is not in itself evidence that the RO did not properly apply the regulation.  The absence of a specific reference to, or failure to cite, a controlling regulation in a rating decision does not mean it was not considered.  VAOPGCPREC 6-92 at para 6 (Mar. 6, 1992).  Failure to discuss regulations does not constitute CUE as there is nothing to suggest that, had there been a written discussion of such regulations, a different result would have ensued.  Crippen, 9 Vet. App. at 421.  

For these reasons, the Board finds that it appears the correct facts, as known at the time, were before the VA adjudicator in October 1971, and that the statutory and regulatory provisions extant at the time were correctly applied.  Although the Veteran presents a reasonable disagreement as to the outcome of the claim in October 1971, his challenge does not arise to the level of CUE.  Rather, he is ultimately disagreeing with the medical and legal judgment of the adjudication officer deciding the claim at that time.  Consequently, the Veteran's arguments do not sustain a finding that the October 1971 rating decision denying service connection for a heart condition constitutes CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2013).

Certainly, the evidence developed in the intervening years establishes that the Veteran's condition at that time likely represented an early manifestation of his now-service-connected coronary artery disease.  However, "[n]ew or recently developed facts . . . do not provide a basis for revising a finally decided case." Russell v. Principi, 3 Vet. App. 310, 313 (1992).  In other words, merely because the August 2011 rating decision determined that the Veteran's coronary artery disease is related to in-service herbicide exposure does not mean that CUE existed in the earlier decision. 

For these reasons, the motion to revise the October 1971 rating decision on the basis of CUE is denied.


CUE for back disability

The law and regulations pertaining generally to CUE have been set forth above and will not be repeated here.

The Veteran alleges CUE in an October 1971 rating decision which denied service connection for a fractured back.  The Veteran did not appeal that decision and it became final.  See 38 U.S.C.A. § 7105.  The October 1971 rating decision may be revised only upon a showing that it was clearly and unmistakably erroneous.  See 38 U.S.C.A. §§ 5108, 5109A; 38 C.F.R. §§ 3.104, 3.105, 3.156(a); Manio v. Derwinski, 1 Vet. App. 140 (1991).

The record to be reviewed for CUE must be based on the record and the law that existed at the time of the October 1971 rating decision.  38 C.F.R. § 3.105.  

In written statements, the Veteran argues, in essence, that because service connection was ultimately granted for his low back disability, the October 1971 decision denying service connection for a fractured back was clearly and unmistakably erroneous.  Moreover, he contends that the evidence of record at the time of the October 1971 rating decision shows that his back symptoms were at least 10 percent disabling within a year of separation from service and the RO's failure to properly apply 38 C.F.R. §§ 3.307(a)(3) and 3.309(a), where chronic diseases presumed to be incurred or aggravated by service if manifested to a compensable degree within a year from the date of separation from service, constituted CUE.  Furthermore, but for this error, service connection for a back disability would have been granted with an effective date of July 13, 1971 assigned.  He also contended in a February 2012 statement that the October 1971 rating decision was CUE as it relied on a VA examination report that did not consider his service treatment records.  

The Veteran's service treatment records were of record at the time of the October 1971 rating decision.  These records show that in July 1967, the Veteran complained of a sore back because of heavy lifting.  This was indicated to be a possible strain or pulled muscle, but no diagnosis was given.  In September 1968, he complained of back pain and diagnosis was lumbosacral strain.  X-ray showed no fracture or malalignment.  In October 1970, he was diagnosed with chronic low back syndrome as well as mild osteoarthritis of the lumbar spine and there were no findings of fracture.  

A September 1971 VA examination report indicated mild lumbosacral tenderness but otherwise negative findings, to include an X-ray report.  No residuals of a fractured spine were found.  It was on this basis that the Veteran's claim of service connection for a fractured back was denied.  In essence, the examiner found no current disability of the back.  In the October 1971 rating decision, the RO therefore found no evidence of a current back disability and denied service connection on that basis.    

In October 1971, as now, service connection connoted many factors, but basically, it means that the facts, shown by the evidence, established that a particular disease or injury resulting in disability was incurred coincident with active military, naval, or air service, or, if preexisting such service, was aggravated therein.  38 U.S.C. §§ 310, 331 (1959); 38 C.F.R. § 3.303(a) (1971).  For the showing of chronic disease in service there was required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity had been established, there was no requirement of evidentiary showing of continuity.  Continuity of symptomatology was required only where the condition noted during service (or in the presumptive period) was not, in fact, shown to be chronic or where the diagnosis of chronicity could be legitimately questioned.  When the fact of chronicity in service was not adequately supported, then a showing of continuity after discharge was required to support the claim.  38 C.F.R. § 3.303(b) (1971).  Even if the disability at issue was initially diagnosed after a veteran's discharge from service, service connection could still be granted when all of the evidence established that the disease was incurred in service.  38 C.F.R. § 3.303(d) (1971).

As indicated above, where a veteran who had served for ninety (90) days or more during a period of war (or during peacetime service after December 31, 1946) developed certain chronic conditions, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases could be presumed to have been incurred in service even though there was no evidence of such disease during the period of service.  38 U.S.C. §§ 301, 312 (1959); 38 C.F.R. §§ 3.307, 3.309 (1971).  That presumption was rebuttable by affirmative evidence to the contrary.  See 38 U.S.C. § 1113 (1959); 38 C.F.R. § 3.307 (1971).

In viewing the evidence of record in October 1971 in conjunction with the pertinent laws and regulations in effect at that time, there was a basis for the denial of service connection.  In sum, the Veteran submitted a claim of service connection for a fractured back that was incurred in service, but his September 1971 VA examination report indicates that, in essence, there were no signs of, or residuals from, a fractured back in service at the time of the examination.  

The Veteran has not identified any evidence that the RO failed to address in connection with the rating decision in October 1971 which showed a current back disability during the presumptive period, or of chronicity or continuity after service.  Rather, the Veteran essentially argues that service connection for a back disability should have, in hindsight, been granted in 1971 because he received treatment for his back during service and that his symptoms were at least 10 percent disabling within a year of separation from service.    

To the extent that the Veteran asserts that the RO failed to correctly interpret the evidence at that time, such an asserted failure to evaluate and interpret correctly the evidence is not clear and unmistakable error.  Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  Furthermore, to the extent that the Veteran contends that September 1971 VA examiner did not review his service treatment records, this has not been demonstrated by the record.  Even if this was the case, such would not amount to clear and unmistakable error as the October 1971 rating decision considered all pertinent evidence, to include the Veteran's service treatment records.  

Additionally, although the summary of the facts in the October 1971 rating decision omits acknowledgement of the October 1970 service treatment record documenting mild osteoarthritis of the lumbar spine, it is not clear and unmistakable that the correct facts were not before the adjudicator in October 1971.  

Notwithstanding this finding, it is also not clear that the result would have been manifestly different if those facts were expressly identified in the October 1971 rating decision.  In all material respects, the law in effect at the time of the October 1971 rating decision was the same as it is at present with regard to evidence demonstrating a current disability.  See 38 C.F.R. § 3.303 (1971).  The evidence of record in October 1971, however, did not undebatably establish a current back disability.  In other words, the evidence of record at that time was not clearly and unmistakably in the Veteran's favor in establishing service connection.

The Board also notes that although the RO did not cite to all of the pertinent laws and regulations; this is not in itself evidence that the RO did not properly apply the regulation.  The absence of a specific reference to, or failure to cite, a controlling regulation in a rating decision does not mean it was not considered.  VAOPGCPREC 6-92 at para 6 (Mar. 6, 1992).  Failure to discuss regulations does not constitute CUE as there is nothing to suggest that, had there been a written discussion of such regulations, a different result would have ensued.  Crippen, 9 Vet. App. at 421.  

In this case, the Veteran and his attorney have not shown that the correct facts, as they were known at that time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  The record does not establish that there was an undebatable error which, had it not been made, would have manifestly changed the outcome at the time it was made.  As indicated above, the medical evidence of record at the time of the October 1971 rating decision did not demonstrate a current back disability.

Certainly, the evidence developed in the intervening years establishes that the Veteran's condition at that time likely represented an early manifestation of his now-service-connected lumbar spine disability.  However, "[n]ew or recently developed facts . . . do not provide a basis for revising a finally decided case." Russell, supra.  In other words, merely because the September 2009 rating decision determined that the Veteran's diagnosed lumbar spine disability is related to his military service does not mean that CUE existed in the earlier decision. 

In the absence of the kind of error of fact or law which would compel the conclusion that the result would have been manifestly different but for the error, there is simply no basis upon which to find CUE in the October 1971 rating decision which denied service connection for a fractured back.  The Veteran's claim is therefore denied.

CUE for bilateral hearing loss disability
 
The law and regulations pertaining generally to CUE have been set forth above and will not be repeated here.

The Veteran contends that the October 1971 rating decision awarding service connection for a bilateral hearing loss disability and assigning a noncompensable disability rating was CUE as it relied on VA examination that did not review his service treatment records.  See the Veteran's statement dated February 2012.  

As discussed above, VA's duty to assist is not applicable to CUE motions. See Livesay, supra.  The Board notes that the Veteran and his attorney have been accorded sufficient opportunity to present contentions. There is no indication that they have further argument to present.

With regard to the Veteran's allegations of CUE in the October 1971 rating decision, careful review of the claims file does not specifically indicate that the Veteran's service treatment records were not available during the September 1971 VA examination that the October 1971 rating decision relied on in assigning the Veteran a noncompensable rating for his bilateral hearing loss disability.  In essence, the Veteran's allegation of CUE appears to be based on the RO's weighing of the evidence of record at the time of the October 1971 rating decision as well as a breach of the duty to assist by his service treatment records not being made available during the September 1971 VA examination.  Indeed, the Veteran appears to contend that had the September 1971 VA examiner reviewed his service treatment records, then the examiner would have found his hearing loss to be more disabling than the examination findings indicated.  Moreover, in weighing the probative value of the VA examination, the October 1971 rating decision would have assigned a higher disability rating for the bilateral hearing loss disability.  

The Board notes that in order to find CUE, either the correct facts, as they were known at the time, were not considered by the adjudicator, or the extant law was misapplied.  CUE is more than a simple disagreement as to how the facts were weighed or evaluated in the context of the governing statutes, regulations, and case law then in effect.  In this case, as discussed above, there is no specific notation that the Veteran's service treatment records were not available during the September 1971 VA examination.  In any event, the October 1971 rating decision clearly considered the Veteran's service treatment records.  Notably, the rating decision documents an in-service abnormal audiogram dated November 1965, notation of high frequency hearing loss in August 1969, and a profile in October 1970 because of nerve type deafness.  Furthermore, the rating decision noted that at the time of service discharge, a bilateral high frequency hearing loss was shown.  Therefore, the RO's reliance on the medical evidence of record at the time of the October 1971 decision was not in error.  

There is no indication that the finding in the October 1971 rating decision ignored facts or misapplied the law in existence at that time.  Accordingly, the Board finds that the Veteran has not raised, nor has the record suggested, any error of fact or law which is such that it would compel the conclusion that the result would have been manifestly different but for the error.  Therefore, the Board finds that the criteria for the assignment of a noncompensable disability rating in an award of service connection for a bilateral hearing loss disability on the basis of CUE have not been met. 

	(CONTINUED ON NEXT PAGE)




ORDER

An effective date of April 6, 1992, for the award of service connection for coronary artery disease is granted, subject to the regulations controlling disbursement of VA monetary benefits.

An October 1971 rating decision, which denied service connection for a heart condition, is not clearly and unmistakably erroneous, and the motion to revise the decision is denied.

An October 1971 rating decision, which denied service connection for a back disability, is not clearly and unmistakably erroneous, and the motion to revise the decision is denied.

An October 1971 rating decision, which awarded a noncompensable disability rating for the award of service connection for a bilateral hearing loss disability, is not clearly and unmistakably erroneous, and the motion to revise the decision is denied.


REMAND

Higher evaluation for coronary artery disease

The Veteran is currently service-connected for coronary artery disease with a 30 percent disability rating assigned from April 6, 1992 to April 18, 2011 and a 60 percent disability rating assigned thereafter.

Coronary artery disease is rated based on criteria found at 38 C.F.R. § 4.104, Diagnostic Code 7005.  Section 4.104 was revised twice since April 6, 1992.  The first revision was effective January 12, 1998.  See 62 Fed. Reg. 65207 (December 11, 1997).  The second revision was effective September 6, 2006.  See 71 Fed. Reg. 52457 (September 6, 2006).  The revision effective in 2006 did not alter the criteria applicable to the instant case. 

Prior to January 12, 1998, a 100 percent rating was warranted for arteriosclerotic heart disease (which includes coronary artery disease) during and for six months following acute illness from coronary occlusion or thrombosis, with circulatory shock, etc.  38 C.F.R. § 4.104, Diagnostic Code 7005 (1997).  A 100 percent rating was also warranted if after six months of such acute illness there were chronic residual findings of congestive heart failure, or angina (chest pains) on moderate exertion, or more than sedentary employment precluded.  Id. 

A 60 percent rating was warranted if, following typical history of acute coronary occlusion or thrombosis as above, or with history of substantiated repeated anginal attacks, more than light manual labor was not feasible.  Id.  A 30 percent rating was warranted if, following typical coronary occlusion or thrombosis, or with history of substantiated anginal attack, ordinary manual labor was feasible.  Id. 

The criteria effective beginning on January 12, 1998 are based primarily on episodes of congestive heart failure, left ventricular ejection fraction values, and metabolic equivalents (METs). 38 C.F.R. § 4.104 (1998).  One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  Id.  When the level of METs at which dyspnea (shortness of breath), fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  Id. at Note (2). 

Under the revised criteria, a 100 percent rating is assigned for documented coronary artery disease resulting in chronic congestive heart failure, or; if a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; if there is left ventricular dysfunction with an ejection fraction less than 30.  38 C.F.R.        § 4.104, Diagnostic Code 7005 (1998 & 2013). 

Under the revised criteria, a 60 percent rating is assigned for documented coronary artery disease resulting in more than one episode of acute congestive heart failure in the past year, or; if a workload of greater than 3 METs but not greater than 5 METs results in dyspnea (shortness of breath), fatigue, angina, dizziness, or syncope, or; if there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id. 

Under the revised criteria, a 30 percent rating is assigned for documented coronary artery disease if a workload greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. Id. 

A review of the record reveals that the Veteran has not been advised of the criteria dated prior to January 12, 1998 for evaluating coronary artery disease.  Indeed, in awarding the Veteran service connection for coronary artery disease and assigning his disability ratings, as well as the adjudication of his claim in the March 2013 SOC, the RO did not provide notice of or adjudicate his claim under the old criteria for evaluating coronary artery disease despite the effective date of his claim dating prior to January 12, 1998.  In light of the foregoing, the Board finds that the Veteran should be advised of the new and the old rating criteria for evaluating coronary artery disease and the RO/AMC should specifically evaluate his claim under the pertinent regulations as they existed at the time he filed his claim, and as amended during the pendency of his appeal.

The Board also finds that a contemporaneous VA examination would also be probative to ascertain the current severity of the Veteran's coronary artery disease.  See 38 C.F.R. § 3.159(c)(4) (2013) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim).   


Higher evaluation for lumbar spine disability

As was described in the Introduction above, in a September 2009 rating decision, the RO granted the Veteran entitlement to service connection for osteoarthritis of the lumbar spine and assigned a 10 percent disability rating effective June 30, 2008.  In an April 2010 statement, the Veteran expressed his disagreement with that decision.  Although a rating decision dated September 2013 was issued by the RO which increased the Veteran's assigned disability rating to 20 percent effective June 30, 2008, a statement of the case (SOC) pertaining to this issue has yet to be issued by the RO.  

In Manlincon, supra, the Court held that where a NOD is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  Thus, the agency of original jurisdiction must issue a SOC as to the Veteran's claim of entitlement to an initial disability rating in excess of 20 percent for osteoarthritis of the lumbar spine.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for his coronary artery disease claim remanded herein.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. Then, arrange for the Veteran to be scheduled for a VA examination by an examiner with sufficient expertise to ascertain the current severity and manifestations of his coronary artery disease.  The claims files and any pertinent evidence in Virtual VA and VBMS that is not contained in the claims files must be made available to and reviewed by the examiner.

Testing to determine the level of METs the Veteran can achieve must be conducted unless there is a medical contraindication, the left ventricular ejection fraction has been measured to be 50 percent or less, congestive heart failure is present or there has been more than one episode of congestive heart failure in the past year.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to include an assessment of whether the Veteran has congestive heart failure and whether there has been more than one episode of congestive heart failure in the last year.  

All testing deemed necessary must be conducted and results reported in detail.  The examiner is asked to provide the underlying reasons for any opinion expressed.  

3. When the development requested has been completed,             the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his attorney should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

4. Issue a SOC pertaining to the issue of entitlement to an initial disability rating in excess of 20 percent for osteoarthritis of the lumbar spine.  In connection therewith, the Veteran and his attorney should be provided with appropriate notice of his appellate rights.  If, and only if, the Veteran files a timely substantive appeal, the case must be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


